Dismissed and Memorandum Opinion filed September 25, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00355-CV

                    FATIMA ENTERPRISES, INC.
       D/B/A HWY 6 SHAMROCK AND SAEED SHAIKH, Appellant

                                       V.
                        TARA ENERGY, LLC, Appellee

                On Appeal from the County Court at Law No. 4
                          Fort Bend County, Texas
                   Trial Court Cause No. 10-CCV-042684

               MEMORANDUM                       OPINION
      This is an appeal from a summary judgment signed April 2, 2014. On
September 16, 2014, appellant filed a motion to dismiss the appeal because the
parties have fully compromised and settled all issues in dispute. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.